


110 HR 5193 IH: To award a congressional gold medal to Barry C. Scheck

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5193
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Rush (for
			 himself, Mrs. Maloney of New York,
			 Mr. Blumenauer,
			 Mr. Gutierrez, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To award a congressional gold medal to Barry C. Scheck
		  and to Peter Neufeld in recognition of their outstanding service to the Nation
		  and to justice as co-founders and co-directors of the Innocence
		  Project.
	
	
		1.FindingsThe Congress finds as follows:
			(1)To date, 212 innocent people have been
			 exonerated nationwide through DNA testing and the Innocence Project has worked
			 on the vast majority of those cases, with thousands awaiting evaluation in
			 their last hope for justice.
			(2)Fifteen people had been sentenced to death before exoneration, and the average
			 sentence served by DNA exonerees has been 12 years.
			(3)Approximately 70
			 percent of those exonerated by DNA testing are members of ethnic minority
			 groups.
			(4)In over 35 percent
			 of the cases the Innocence Project has been involved with, the actual
			 perpetrator has been identified by DNA testing.
			(5)Exonerations have
			 been won in 31 states and the District of Columbia.
			(6)Since 1992, the
			 Innocence Project has served as a nonprofit legal clinic affiliated with the
			 Benjamin N. Cardozo School of Law at Yeshiva University, serving as a national
			 litigation and public policy organization dedicated to exonerating wrongfully
			 convicted people through DNA testing and reforming the criminal justice system
			 to prevent future injustice.
			(7)Most clients are
			 poor and have used up all legal avenues for relief.
			(8)DNA testing has
			 been a major factor in changing the criminal justice system, opening a window
			 to correct and prevent wrongful convictions in cases involving everything from
			 home invasion to murder.
			(9)The Innocence
			 Project has grown to become much more than the court of last
			 resort for inmates who have exhausted their appeals and their mean; it
			 has helped form the Innocence Network: a group of law schools, journalism
			 schools, public defender offices, and other independent entities across the
			 country that assist inmates trying to prove their innocence whether or not the
			 cases involve biological evidence which can be subjected to DNA testing.
			(10)Peter Neufeld authored the seminal work in
			 criminal law, The Near Irrelevance of Daubert to Criminal Justice and
			 Some Suggestions for Reform in the American Journal of Public Health
			 (Vol. 95, No. S1 2005).
			(11)The Innocence
			 Project has analyzed the wrongful convictions proven by DNA evidence in order
			 to determine what causes them—across all criminal cases, not just those where
			 DNA can prove innocence—and identify the reforms that can prevent them while
			 increasing the accuracy of the criminal justice system. The lead causes include
			 eyewitness misidentification, problems with the analysis of forensic evidence,
			 and false confessions.
			(12)With local
			 advocates and partners, the Innocence Project consults with legislators and law
			 enforcement officials on the Federal, State, and local levels, conduct research
			 and training, produce scholarship and propose a wide range of remedies to
			 prevent wrongful convictions while continuing to work to free innocent inmates
			 through the use of post-conviction DNA testing.
			(13)In addition to
			 serving as co-founders and co-directors of the Innocence Project, Barry C.
			 Scheck and Peter Neufeld are Commissioners on the New York State Commission of
			 Forensic Science.
			(14)Barry C. Scheck
			 and Peter Neufeld, along with Pulitzer-Prize winning journalist Jim Dwyer, are
			 the authors of Actual Innocence: When Justice Goes Wrong and How to Make it
			 Right.
			(15)Additionally, Barry C. Scheck served on the
			 board of directors of the National Institute of Justice’s Commission on the
			 Future of DNA Evidence, is co-chair of the DNA Task Force of the National
			 Association of Criminal Defense Lawyers and, in 1996, received that
			 Association’s prestigious Robert C. Heeney Award for his contributions to the
			 Association.
			(16)Barry C. Scheck
			 is a graduate of Yale University and University of California at Berkeley’s
			 Boalt School of Law.
			(17)Barry C. Scheck,
			 before joining the faculty of Cardozo Law School, worked for 3 years as a staff
			 attorney at The Legal Aid Society in New York City.
			(18)Peter Neufeld is a
			 graduate of the University of Wisconsin and New York University’s School of
			 Law.
			(19)Peter Neufeld,
			 before joining Cardozo Law School, taught trial advocacy at Fordham University
			 Law School and was a staff attorney with the Legal Aid Society of New
			 York.
			2.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President Pro Tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, to
			 Barry C. Scheck and to Peter Neufeld a gold medal of appropriate design in
			 recognition of their outstanding service to the Nation and to justice as
			 co-founders and co-directors of the Innocence Project.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereafter in this Act referred
			 to as the Secretary) shall strike 2 gold medals with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
			3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medals struck under section 2 at a price sufficient to cover
			 the costs of the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses.
		4.National
			 medalsThe medals struck under
			 this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization of
			 appropriationsThere is hereby authorized to be charged against
			 the United States Mint Public Enterprise Fund an amount not to exceed $30,000
			 to pay for the cost of each medal authorized under section 2.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
